Citation Nr: 0947509	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  05-05 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for 
training (ACDUTRA) from June 1976 to August 1976 and from 
June 1977 to September 1977.  Records show he had additional 
inactive duty for training service as a member of the United 
States Coast Guard (USCG) Reserves from June 1976 to June 
1980

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2005, the 
Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  In September 2007, the Board 
denied entitlement to service connection for schizoaffective 
disorder and remanded the issue concerning reopening the 
service connection claim for PTSD for additional development. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  A November 2001 rating decision denied entitlement to 
service connection for PTSD; the Veteran was notified but did 
not appeal.

2.  Evidence added to the record since the November 2001 
rating decision is neither cumulative nor redundant of the 
evidence of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim for 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters dated in August 2003 and June 2007.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in March 2006.  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  The Veteran 
was adequately notified of these matters by the 
correspondence provided in October 2007.

The notice requirements pertinent to the claim to reopen 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.  Further attempts to obtain additional 
evidence as to this matter would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with this claim would not 
cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a November 2001 rating decision the RO denied entitlement 
to service connection for PTSD.  The evidence of record at 
that time included service treatment records, VA treatment 
and examination reports, private medical records, and the 
Veteran's statements in support of the claim.  The RO denied 
service connection based upon the absence of a verified 
stressor.  The Veteran did not appeal and the decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

The evidence added to the record since November 2001 includes 
VA treatment reports, VA medical opinions, private medical 
records, service department correspondence, and the Veteran's 
testimony and statements in support of the claim.  VA medical 
statements dated in June 2003, October 2007, March 2005, and 
September 2009, in essence, expressed the opinions of a VA 
staff physician and a non-physician PTSD program care 
provider that the Veteran met the criteria for PTSD as a 
result of trauma during service.  The October 2007 statement 
noted that as a member of the crew of the USCG Cutter 
Diligence the Veteran was exposed to numerous trauma related 
to search and seizure and search and rescue missions.  A 
September 2008 statement from the United States Armed Forces 
Center for Unit Records Research (CURR) noted that during the 
Veteran's tour of duty his ship rescued mariners in distress 
and helped staunch the flow of illegal drugs from entering 
the United States.  

Based upon a comprehensive review, the Board finds the 
evidence as to the claim for PTSD is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the claim.  The evidence added 
to the record includes evidence of verified events in service 
and medical opinion apparently relating PTSD to service 
events.  The credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus, 
3 Vet. App. at 513.  Therefore, the claim must be reopened.  
The issue of entitlement to service connection on the merits 
is addressed in the remand section of this decision.




ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for PTSD; to this 
extent the appeal is granted.


REMAND

A review of the evidence of record in this case indicates 
that new and material evidence was received to reopen the 
service connection claim for PTSD.  The Board notes that 
correspondence dated in June 2008 from the Veteran's service 
representative noted the Veteran was waiting for a Board 
videoconference hearing, but that there is no indication in 
the record of any specific motion to the Board for an 
additional Board hearing.  Additional clarification as to 
this matter is required.

Records show that all reasonable efforts were taken to obtain 
copies of the ship's log to assist the Veteran in verifying 
specific events and that additional efforts to obtain these 
records would be futile.  Although the RO found the specific 
details of the traumatic events the Veteran described as 
occurring during his service on the USCG Cutter Diligence 
could not be verified, the Board finds his report of having 
participated in rescue and drug interdiction operations were 
verified to some extent by the service department in 
September 2008.  The Board further notes, however, that the 
Veteran has provided inconsistent reports as to these matters 
over time.  For example, a January 2000 treatment record 
noted he reported nightmares of dead bodies floating in the 
water and of an airplane he saw crash, a June 2000 report 
noted erroneously that he served from 1976 to 1980 on the 
USCG Cutter Diligence and came across many dead bodies out at 
sea, and his February 2001, November 2007, and December 2007 
statements described a rescue operation involving an airplane 
crash with only non-fatal injuries. 

The Board also notes that VA medical reports show the Veteran 
has received treatment for PTSD and that opinions were 
submitted relating this disorder to service, but that the 
reports do not identify the specific incidents during service 
believed to have resulted in PTSD or the evidence upon which 
those opinions were based.  Additionally, the record shows 
the Veteran submitted copies of records associated with his 
Social Security Administration (SSA) disability claim, but 
that the complete SSA record was not obtained and that 
identified pertinent private medical reports are not included 
in the claims file.  Therefore, further development is 
required for an adequate determination.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the claimant which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

The Court, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
has held that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with) and 
personal participation in rocket attacks while stationed in 
Vietnam.  See also Suozzi v. Brown, 10 Vet. App. 307 (1997) 
(holding that "corroboration of every detail [of a claimed 
stressor] including the appellant's personal participation" 
is not required; rather an appellant only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his service 
representative should be notified of the 
hearing options available and requested 
to clarify his request for an additional 
hearing.  He should be notified that a 
failure to respond will be construed as a 
withdrawal of his request for an 
additional hearing.  An appropriate 
period of time for a response should be 
provided.

2.  Obtain the Veteran's SSA records not 
already of record, including all medical 
records which formed the basis of any 
decision rendered by that agency.  
Efforts to obtain these records should 
also be documented, and any evidence 
received in response to this request 
should be associated with the claims file 
for consideration.

3.  The Veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has PTSD 
as a result of a verified event during 
service.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Initial Evaluations for PTSD (revised 
April 2, 2007).  The examiner should be 
informed as to which of the claimed 
stressor or identified events have been 
verified, to include information 
indicating he participated in rescue and 
drug interdiction operations during 
ACDUTRA service aboard the USCG Cutter 
Diligence from June 1977 to September 
1977.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


